United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.L., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
DEPOT, Corpus Christi, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1192
Issued: February 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 17, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated February 29, 2008 regarding a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant has more than a six percent left leg impairment;
and (2) whether the Office used the correct pay rate for compensation purposes.
FACTUAL HISTORY
Appellant filed a traumatic injury claim (Form CA-1) alleging that she sustained an
injury in the performance of duty on May 1, 2000. She stated that she worked as an aircraft
electrician and was injured while climbing a work stand. The record indicates appellant returned
to work in a light-duty position on May 8, 2008. The claim was accepted for lumbar and left

knee sprains and thoracic/lumbosacral neuritis. The Office authorized a lumbar fusion surgery
on January 9, 2006.
On September 12, 2007 appellant submitted a claim for compensation (Form CA-7)
indicating she was claiming a schedule award. The claim form reported that she had retired from
federal employment and was receiving retirement benefits as of November 22, 2002. Appellant
submitted a March 20, 2007 report from Dr. Frank Luckay, an orthopedic surgeon, who provided
a history and results on examination. As to a permanent impairment, Dr. Luckay identified
Tables 15-18 and 15-16 of the American Medical Association, Guides to the Evaluation of
Permanent Impairment. He opined that appellant had a four percent left leg impairment for L5
weakness, and two percent for S1 weakness, based on grading the impairment at 10 percent of
the maximum for each nerve root.
By report dated January 24, 2008, an Office medical adviser reviewed Dr. Luckay’s
report. The medical adviser concurred that, under the A.M.A., Guides at Tables 15-18 and 1516, appellant had a six percent left leg permanent impairment due to decreased strength.
In a decision dated February 29, 2008, the Office issued a schedule award for a six
percent permanent impairment to the left leg. The period of the award was 17.28 weeks
commencing March 20, 2007. The pay rate for compensation purposes was $789.05 per week,
based on appellant’s pay rate on May 1, 2000.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.1 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal
justice for all claimants the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.2
ANALYSIS -- ISSUE 1
The February 29, 2008 schedule award was based on the March 20, 2007 report of
attending physician, Dr. Luckay, and the January 24, 2008 report from the Office medical
adviser. Dr. Luckay applied Table 15-18, which provides a maximum leg impairment for loss of
strength in the L5 nerve root of 37 percent.3 For the S1 nerve root the maximum impairment is
20 percent.4 In accord with the A.M.A., Guides the impairment is graded based on severity
1

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
2

A. George Lampo, 45 ECAB 441 (1994).

3

A.M.A., Guides 424, Table 15-18 (5th ed. 2001).

4

Id.

2

under Table 15-16.5 Dr. Luckay graded the impairment at 10 percent of the maximum, or 4
percent for the L5 nerve root and 2 percent for the S1 nerve root. The Office medical adviser
concurred with Dr. Luckay that appellant had a six percent permanent impairment to the left leg.
There is no other probative medical evidence of record regarding a permanent
impairment to a scheduled member of the body. On appeal appellant refers to a deep vein
thrombosis (DVT), but no physician of record offers an opinion that a DVT was employment
related or describes a permanent impairment based on the condition. Dr. Luckay reported
appellant “was worked up for [DVT] but the Doppler studies were within normal limits.” The
Board finds that the probative evidence does not establish more than a six percent permanent
impairment to the left leg.
The number of weeks of compensation for a schedule award is determined by the
compensation schedule at 5 U.S.C. § 8107(c). For complete loss of use of the leg, the maximum
number of weeks of compensation is 288 weeks. Since appellant’s impairment was six percent,
she is entitled to six percent of 288 weeks, or 17.28 weeks of compensation. It is well established
that the period covered by a schedule award commences on the date that the employee reaches
maximum medical improvement from residuals of the employment injury.6 In this case the Office
medical adviser properly concluded that the date of maximum medical improvement was the date
of examination by Dr. Luckay. The award therefore properly runs for 17.28 weeks commencing
on March 20, 2007.
LEGAL PRECEDENT -- ISSUE 2
Under 5 U.S.C. § 8101(2), “‘monthly pay’ means the monthly pay at the time of injury,
or the monthly pay at the time disability begins, or the monthly pay at the time compensable
disability recurs, if the recurrence begins more than six months after the injured employee
resumes regular full-time employment with the United States, whichever is greater.…”
ANALYSIS -- ISSUE 2
On appeal, appellant briefly argues that she is entitled to a “recurrent” pay rate because
there was a delay in authorizing the back surgery. The record indicated that she underwent back
surgery on January 9, 2006.
According to the CA-7 form, appellant had retired in
November 2002. As noted above, she must return to “regular full-time employment” and the
recurrence must begin more than six months after the return to work. Appellant did not offer
evidence or argument that she returned to regular employment. The record indicated that she
returned to a light-duty job and the Board notes that an April 24, 2003 medical report referred to
her light-duty status at work. Moreover, appellant did not allege and establish a recurrence of
disability for a specific period.7 Based on the current evidence of record, there is no indication
5

Id. at Table 15-16. For a Grade 4 impairment, described as muscle function that involves “active movement
against gravity with some resistance,” the range is 1 to 25 percent of the maximum impairment for the identified
nerve root.
6

Albert Valverde, 36 ECAB 233, 237 (1984).

7

See John M. Richmond, 53 ECAB 702 (2002).

3

that a recurrent pay rate is appropriate. The Office calculated appellant’s pay rate as of May 1,
2000, the date of injury and the date disability began. The Board finds no probative evidence of
error regarding the pay rate for compensation purposes.
CONCLUSION
The Board finds the medical evidence does not establish more than a six percent
permanent impairment to the left leg. There is no evidence of error regarding the pay rate for
compensation purposes of $789.05 per week.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 29, 2008 is affirmed.
Issued: February 9, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

